Cite as 2014 Ark. 479

                    SUPREME COURT OF ARKANSAS
                                           No.   CV-14-658

ALBERT BELL                                           Opinion Delivered November   13, 2014
                                  APPELLANT
                                                      PRO SE MOTIONS FOR EXTENSION
V.                                                    OF TIME TO FILE BRIEF, MOTION
                                                      FOR APPOINTMENT OF COUNSEL,
                                                      MOTION FOR WRIT OF
RAY HOBBS, DIRECTOR, ARKANSAS                         CERTIORARI, AND FOR WRIT OF
DEPARTMENT OF CORRECTION                              MANDAMUS
                       APPELLEE                       [JEFFERSON COUNTY CIRCUIT
                                                      COURT, NO. 35CV-14-211]

                                                      HONORABLE JODI RAINES DENNIS,
                                                      JUDGE

                                                      APPEAL DISMISSED; MOTIONS
                                                      MOOT.


                                           PER CURIAM


       On May 21, 2014, appellant Albert Bell filed a pro se petition for writ of habeas corpus

in the Jefferson County Circuit Court, alleging that he was incarcerated in a facility in Jefferson

County. The circuit court dismissed the petition on several grounds, including a lack of personal

jurisdiction due to the transfer of appellant after the filing of the petition to a penitentiary in the

state of Utah. Appellant filed a motion for reconsideration that was denied by the trial court.

His address on the motion reflects that he had been transferred to a facility in Utah. Appellant

has lodged an appeal in this court. Now before us are appellant’s motions for extension of time

to file brief, for appointment of counsel, for writ of certiorari, and for writ of mandamus.

       We do not reach the merits of the motions and dismiss the appeal because the Jefferson

County Circuit Court did not have jurisdiction to return a writ of habeas corpus to effect
                                        Cite as 2014 Ark. 479

appellant’s release from custody. See Lukach v. Hobbs, 2014 Ark. 106 (per curiam); see also Chestang

v. Hobbs, 2011 Ark. 404 (per curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in the county in which the prisoner is held in custody, unless the

petition is filed pursuant to Act 1780 of 2001. Wilencewicz, 2012 Ark. 230; Davis v. Hobbs, 2012
Ark. 167 (per curiam). Appellant’s petition was not filed under Act 1780, and the public records

of the Arkansas Department of Correction verify the change in location.

       A circuit court does not have jurisdiction to issue and make a returnable writ to release

a prisoner not in custody in that court’s jurisdiction. Cromeans v. Hobbs, 2014 Ark. 318 (per

curiam); Lukach, 2014 Ark. 106. When a prisoner who seeks habeas relief is transferred to a

facility in a different county, the circuit court in the county where the prisoner was previously

incarcerated does not have jurisdiction to issue and make a returnable writ. Fields v. State, 2013
Ark. 471 (per curiam); Wilencewicz, 2012 Ark. 230. As the Jefferson County Circuit Court did not

have personal jurisdiction to effect appellant’s release, he could not prevail in this appeal.

       Appeal dismissed; motions moot.

       Albert Bell, pro se appellant.

       No response.




                                                 2